 

Exhibit 10.2

 

FORM OF EXECUTION VERSION

 

FORM OF PURCHASE AND CONTRIBUTION AGREEMENT

 

by and between

 

CAPITALA BUSINESS LENDING, LLC,

 

as the Purchaser

 

and

 

CAPITALA FINANCE CORP.,

 

as the Seller

 

Dated as of October 30, 2020

 

 



 

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I.  DEFINITIONS   1            Section 1.1.  General   1           
Section 1.2.  Specific Terms   2            Section 1.3.  Other Terms   4       
    Section 1.4.  Computation of Time Periods   4            ARTICLE II.  SALE
AND PURCHASE OF THE ELIGIBLE LOAN Assets AND OTHER PORTFOLIO ASSETS   5       
    Section 2.1.  Sale and Purchase of the Eligible Loans and Other Portfolio
Assets   5            Section 2.2.  Purchase Price   6            Section 2.3. 
Payment of Purchase Price   6            Section 2.4.  Nature of the Sales   7 
          Section 2.5.  Administrative Convenience   8            ARTICLE III. 
CONDITIONS OF SALE AND PURCHASE   8            Section 3.1.  Conditions
Precedent to Effectiveness   8            Section 3.2.  Conditions Precedent to
All Purchases   9            ARTICLE IV.  REPRESENTATIONS AND WARRANTIES   10 
          Section 4.1.  Representations and Warranties of the Seller   10       
    Section 4.2.  Representations and Warranties of the Seller Relating to the
Agreement and the Sale Portfolio   15            Section 4.3.  Representations
and Warranties of the Purchaser   16            ARTICLE V.  COVENANTS OF THE
SELLER   17            Section 5.1.  Protection of Title of the Purchaser   17 
          Section 5.2.  Affirmative Covenants of the Seller   19           
Section 5.3.  Negative Covenants of the Seller   22            ARTICLE VI. 
REPURCHASES AND SUBSTITUTION BY THE SELLER   23            Section 6.1. 
Repurchase of Warranty Loans   23            Section 6.2.  Substitution of Loan
Assets   23            Section 6.3.  Repurchase Limitations   24 

 



i

 

 

TABLE OF CONTENTS
(continued)

 

Page

 

ARTICLE VII.  ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF THE SALE
PORTFOLIO   24            Section 7.1.  Rights of the Purchaser   24           
Section 7.2.  Notice to Administrative Agent   25            ARTICLE VIII. 
SURVIVAL   25            Section 8.1.  Survival of Certain Provisions   25    
       ARTICLE IX.  Indemnification   26            Section 9.1. 
Indemnification by the Seller   26            ARTICLE X.  MISCELLANEOUS   27    
       Section 10.1.  Liability of the Seller   27            Section 10.2. 
Limitation on Liability   27            Section 10.3.  Amendments; Limited
Agency   28            Section 10.4.  Waivers; Cumulative Remedies   28       
    Section 10.5.  Notices   28            Section 10.6.  Merger and
Integration   28            Section 10.7.  Severability of Provisions   28    
       Section 10.8.  GOVERNING LAW; JURY WAIVER   28            Section 10.9. 
Consent to Jurisdiction; Service of Process   29            Section 10.10. 
Costs, Expenses and Taxes   29            Section 10.11.  Counterparts   29    
       Section 10.12.  Bankruptcy Non-Petition and Limited Recourse; Claims 
 30            Section 10.13.  Binding Effect; Assignability   30           
Section 10.14.  Waiver of Setoff   30            Section 10.15.  Headings and
Exhibits   31            Section 10.16.  Subordination   31            Section
10.17.  Confidentiality   31 

 



ii

 

 

SCHEDULES AND EXHIBITS  

 

Schedule I - Sale Portfolio List       Exhibit A - Form of Loan Assignment      
Exhibit B - Form of Power of Attorney for Seller

 



iii

 

 

 

Form of PURCHASE AND CONTRIBUTION AGREEMENT

 

THIS PURCHASE AND CONTRIBUTION AGREEMENT, dated as of October 30, 2020, by and
between CAPITALA FINANCE CORP., a Maryland corporation, as the seller (the
“Seller”), and Capitala Business Lending, LLC, a Delaware limited liability
company, as the purchaser (the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Purchaser has agreed to Purchase (as hereinafter defined) from the
Seller from time to time, and the Seller has agreed to Sell (as hereinafter
defined) to the Purchaser from time to time, certain Loan Assets and Portfolio
Assets related thereto on the terms set forth herein; and

 

WHEREAS, it is contemplated that the Loan Assets and Portfolio Assets Purchased
hereunder may be pledged by the Purchaser, pursuant to the Revolving Credit and
Security Agreement (as hereinafter defined) and the related Facility Documents,
to the Administrative Agent, for the benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Purchaser and the Seller, intending
to be legally bound, hereby agree as follows:

 

ARTICLE I.

DEFINITIONS

 

Section 1.1.          General. The specific terms defined in this Article
include the plural as well as the singular. Words herein importing a gender
include the other gender. References herein to “writing” include printing,
typing and other means of reproducing words in visible form. References to
agreements and other contractual instruments include all subsequent amendments
thereto or changes therein entered into in accordance with their respective
terms and not prohibited by this Agreement or the Revolving Credit and Security
Agreement. References herein to Persons include their successors and assigns
permitted hereunder or under the Revolving Credit and Security Agreement. The
terms “include” or “including” mean “include without limitation” or “including
without limitation”. The words “herein”, “hereof” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. References to any
Applicable Law means such Applicable Law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
Section or other provision of any Applicable Law means that provision of such
Applicable Law from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
Section or other provision. Capitalized terms used herein but not defined herein
shall have the respective meanings assigned to such terms in the Revolving
Credit and Security Agreement, provided that, if, within such definition in the
Revolving Credit and Security Agreement a further term is used which is defined
herein, then such further term shall have the meaning given to such further term
herein.

 



 

 

 

Section 1.2.          Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

 

“Agreement” means this Purchase and Contribution Agreement.

 

“Available Collections” means all cash collections and other cash proceeds with
respect to any Loan Asset, including all Principal Proceeds, all Interest
Proceeds, all proceeds of any sale or disposition with respect to such Loan
Asset, cash proceeds or other funds received by the Seller or the Collateral
Manager with respect to any Loan Asset (including from any guarantors).

 

“Collection Date” means the date on which all Obligations have been paid in
full, other than contingent indemnification obligations as to which no claim
giving rise thereto has been asserted, and all Commitments under the Revolving
Credit and Security Agreement have been terminated.

 

“Facility Financing Statements” has the meaning specified in Section 3.1(iii).

 

“Indemnified Amounts” has the meaning specified in Section 9.1(a).

 

“Indemnified Party” has the meaning specified in Section 9.1(a).

 

“Loan Asset” means any loan listed on Schedule I, as the same may be amended,
supplemented, restated or replaced from time to time, and all accounts, payment
intangibles, instruments and other property related to the foregoing.

 

“Loan Assignment” means a Loan Assignment executed by the Seller, substantially
in the form of Exhibit A.

 

“Non-Consolidation/True Sale Opinion” has the meaning specified in Section
4.1(aa).

 

“Portfolio Assets” means all Loan Assets designated by the Seller on Schedule I,
together with all proceeds thereof and other assets or property related thereto,
including all right, title and interest of the Seller in and to:

 

(a)          any amounts on deposit in any cash reserve, collection, custody or
lockbox accounts securing the Loan Assets;

 

(b)          all rights with respect to the Loan Assets to which the Seller is
entitled as lender under the applicable Related Documents;

 



2

 

 

(c)          any underlying collateral securing a Loan Asset and all recoveries
related thereto, all payments paid in respect thereof and all monies due, to
become due and paid in respect thereof accruing on and after the applicable
Purchase Date;

 

(d)          all Related Documents;

 

(e)          all insurance policies (if any) with respect to any Loan Asset;

 

(f)           all Liens, guaranties, indemnities, warranties, letters of credit,
accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan Asset, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

 

(g)          all records (including computer records) with respect to the
foregoing; and

 

(h)          all collections, income, payments, proceeds and other benefits of
each of the foregoing.

 

“Purchase” means a purchase by the Purchaser of an Eligible Loan and the related
Portfolio Assets from the Seller pursuant to Article II.

 

“Purchase Date” means any Business Day on which any Sale Portfolio is acquired
by the Purchaser pursuant to the terms of this Agreement.

 

“Purchase Price” has the meaning specified in Section 2.2.

 

“Purchaser” has the meaning specified in the Preamble.

 

“Replaced Loan Asset” has the meaning specified in Section 6.2(b)(i).

 

“Repurchase Price” means, with respect to a Loan Asset to be repurchased
pursuant to Article VI, an amount equal to (A) at any time during the
Reinvestment Period so long as no Event of Default exists and the Maximum
Advance Rate Test is satisfied, the sum of (i) the then-applicable Advance Rate
of such Loan Asset, multiplied by (ii) the outstanding Assigned Value of such
Loan Asset and (B) at any time an Event of Default exists, the Maximum Advance
Rate Test is not satisfied or following the end of the Reinvestment Period, the
Assigned Value of such Loan Asset.

 

“Revolving Credit and Security Agreement” means that certain Revolving Credit
and Security Agreement, dated as of the Closing Date, by and among the
Purchaser, as the Borrower, Capitala Investment Advisors, LLC, as the Collateral
Manager, the Lenders from time to time party thereto, KeyBank National
Association, as the Administrative Agent and as the Lead Arranger, and U.S. Bank
National Association, as the Custodian.

 

“Sale” and “Sell” have the meanings specified in Section 2.1(a), and the term
“Sold” shall have the corresponding meaning.

 



3

 

 

“Sale Portfolio” means all right, title, and interest (whether now owned or
hereafter acquired or arising, and wherever located) of the Seller in the
property identified below in clauses (a) through (c) and all accounts, cash and
currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, or other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Excluded Amounts):

 

(a)          the Loan Assets, and all monies due or to become due in payment
under such Loan Assets on and after the related Purchase Date, including all
Available Collections;

 

(b)          the Portfolio Assets with respect to the Loan Assets referred to in
clause (a); and

 

(c)          all income and Proceeds of the foregoing.

 

“Schedule I” means the schedule identifying the Sale Portfolio that is Sold by
the Seller to the Purchaser on a Purchase Date, as supplemented on any
subsequent Purchase Date by the “Schedule I” attached to the applicable Loan
Assignment, and incorporated herein by reference, as such schedule may be
supplemented and amended from time to time pursuant to the terms hereof.

 

“Seller Purchase Event” means, with respect to any Loan Asset, the occurrence of
a breach of the Seller’s representations and warranties under Section 4.2 on the
Purchase Date for such Loan Asset.

 

“Substitute Eligible Loan” has the meaning specified in Section 6.2(a).

 

“Substitution” has the meaning specified in Section 6.2(a).

 

“Warranty Loan” has the meaning specified in Section 6.1.

 

Section 1.3.          Other Terms. All accounting terms used but not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York, and used but not
specifically defined herein, are used herein as defined in such Article 9.

 

Section 1.4.          Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”. Reference to days without further
qualification means calendar days. Reference to any time means New York, New
York time.

 



4

 

 

ARTICLE II.

SALE AND PURCHASE OF THE ELIGIBLE LOAN Assets
AND OTHER PORTFOLIO ASSETS

 

Section 2.1.          Sale and Purchase of the Eligible Loans and Other
Portfolio Assets.

 

(a)          Subject to the terms and conditions of this Agreement (including
the conditions to Purchase set forth in Article III), the Seller hereby agrees
to (i) sell, transfer, assign and otherwise convey (collectively, “Sell” and any
such sale, transfer, assignment and/or other conveyance, a “Sale”), from time to
time, to the Purchaser, without recourse (except to the extent specifically
provided herein), and the Purchaser hereby agrees to purchase, all right, title
and interest of the Seller (whether now owned or hereafter acquired or arising,
and wherever located) in and to certain Sale Portfolios designated by the Seller
and (ii) transfer, or cause the deposit into, the Collection Account of all
Available Collections received by the Seller on account of any Sale Portfolio
hereunder on and after the Purchase Date with respect to such Sale Portfolio, in
each case, within two Business Days of the receipt thereof. The Seller hereby
acknowledges that each Sale to the Purchaser hereunder is absolute and
irrevocable, without reservation or retention of any interest whatsoever by the
Seller.

 

(b)         The Seller shall on each Purchase Date execute and deliver to the
Purchaser a proposed Loan Assignment identifying the Sale Portfolio to be Sold
by the Seller to the Purchaser on such Purchase Date. From and after such
Purchase Date, the Sale Portfolio listed on “Schedule I” to the related Loan
Assignment shall be deemed to be listed on Schedule I and constitute part of the
aggregate Sale Portfolio hereunder.

 

(c)         On and after each Purchase Date hereunder and upon payment of the
Purchase Price therefor, the Purchaser shall own the Sale Portfolio Sold by the
Seller to the Purchaser on such Purchase Date, and the Seller shall not take any
action inconsistent with such ownership and shall not claim (other than for tax
and accounting purposes) any ownership interest in such Sale Portfolio.

 

(d)         Except as specifically provided in this Agreement, the Sale and
Purchase of the Sale Portfolio under this Agreement shall be without recourse to
the Seller; it being understood that the Seller shall be liable to the Purchaser
for all representations, warranties, covenants and indemnities made by the
Seller pursuant to the terms of this Agreement, all of which obligations are
limited so as not to constitute recourse to the Seller for the credit risk of
the Obligors.

 

(e)          Neither the Purchaser nor any assignee of the Purchaser (including
the Secured Parties) shall have any obligation or liability to any Obligor or
client of the Seller (including any obligation to perform any obligation of the
Seller, including with respect to any other related agreements) in respect of
the Sale Portfolio (other than with respect to obligations of lenders generally
under the Related Documents (to the extent relating to the Sale Portfolio), all
of which shall solely be obligations of the Purchaser and not any of the Secured
Parties). Except as provided above, no such obligation or liability is intended
to be assumed by the Purchaser or any assignee of the Purchaser (including the
Secured Parties) and any such assumption is expressly disclaimed.

 



5

 

 

(f)          The Seller shall provide all information, and any other reasonable
assistance, to the Custodian, the Administrative Agent and the Collateral
Manager necessary for the Custodian, the Administrative Agent and the Collateral
Manager, as applicable, to conduct the management, administration and collection
of the Sale Portfolio Purchased hereunder in accordance with the terms of the
Revolving Credit and Security Agreement.

 

(g)         In connection with the Purchase by the Purchaser of any Sale
Portfolio as contemplated by this Agreement, the Seller further agrees that it
shall, at its own expense, indicate clearly and unambiguously in its computer
files on or prior to each Purchase Date, and its financial statements, that such
Sale Portfolio has been purchased by the Purchaser in accordance with this
Agreement.

 

(h)          The Seller further agrees to deliver to the Purchaser on or before
each Purchase Date a computer file containing a true, complete and correct list
of all Loan Assets to be Sold hereunder on such Purchase Date, identified by the
related Obligor’s name and Principal Balance as of such Purchase Date. Such file
or list shall be marked as “Schedule I” to the applicable Loan Assignment and
shall be delivered to the Purchaser as confidential and proprietary, and is
hereby incorporated into and made a part of Schedule I, as Schedule I may be
supplemented and amended from time to time.

 

(i)           The Seller and the Purchaser each acknowledge with respect to
itself that the representations and warranties of the Seller in Sections 4.1 and
4.2 and of the Purchaser in Section 4.3, and the covenants and agreements of the
Seller herein, including in Article V and Article VI, will run to and be for the
benefit of the Purchaser, and the Administrative Agent (on behalf of the Secured
Parties), following an Event of Default, may enforce directly (without joinder
of the Purchaser when enforcing against the Seller) the obligations of the
Seller or the Purchaser, as applicable, with respect to breaches of such
representations, warranties, covenants and all other obligations as set forth in
this Agreement.

 

Section 2.2.          Purchase Price. The purchase price for each item of Sale
Portfolio Sold to the Purchaser hereunder (the “Purchase Price”) shall be paid
in U.S. dollars and shall be in an amount equal to the fair market value of such
Loan Asset as determined from time to time by the Seller and the Purchaser.

 

Section 2.3.          Payment of Purchase Price.

 

(a)          The Purchase Price for any Sale Portfolio Sold by the Seller to the
Purchaser on any Purchase Date shall be paid in a combination of: (i)
immediately available funds; and (ii) if the Purchaser does not have sufficient
funds to pay the full amount of the Purchase Price (after taking into account
the proceeds the Purchaser expects to receive from the Advances under the
Revolving Credit and Security Agreement), by means of a capital contribution by
the Seller to the Purchaser.

 

(b)          The portion of such Purchase Price to be paid in immediately
available funds shall be paid by wire transfer on the applicable Purchase Date
to an account designated by the Seller on or before such Purchase Date or by
means of proper accounting entries being entered upon the accounts and records
of the Seller and the Purchaser on the applicable Purchase Date.

 



6

 

 

(c)          Notwithstanding any provision herein to the contrary, the Seller
may on any Purchase Date elect to designate all or a portion of the Sale
Portfolio proposed to be transferred to the Purchaser on such date as a capital
contribution to the Purchaser. In such event, the Purchase Price payable with
respect to such transfer shall be reduced by that portion of the Purchase Price
attributable to the Sale Portfolio that was so contributed; provided that, Loan
Assets contributed to the Purchaser as capital shall constitute part of the Sale
Portfolio for all purposes of this Agreement. To the extent that the cash
purchase price paid by Purchaser to Seller for any Sale Portfolio is less than
the fair market value of such Sale Portfolio, the difference will be deemed to
be a capital contribution made by the Seller to Purchaser.

 

(d)         In connection with each delivery of a Loan Assignment, the Seller
hereunder shall be deemed to have certified, with respect to the Sale Portfolio
to be Sold by it on such day, that its representations and warranties contained
in Sections 4.1 and 4.2 are true and correct in all material respects on and as
of such day, with the same effect as though made on and as of such day (other
than any representation or warranty that is made as of a specific date in which
case such representation or warranty shall be true and correct in all respects
as of such specific date).

 

(e)         Upon the payment of the Purchase Price for any Purchase, title to
the Sale Portfolio included in such Purchase shall vest in the Purchaser,
whether or not the conditions precedent to such Purchase and the other covenants
and agreements contained herein were in fact satisfied; provided that the
Purchaser shall not be deemed to have waived any claim it may have under this
Agreement for the failure by the Seller in fact to satisfy any such condition
precedent, covenant or agreement.

 

Section 2.4.          Nature of the Sales.

 

(a)          It is the express intent of the parties hereto that the Sale of the
Sale Portfolio by the Seller to the Purchaser hereunder be, and be treated for
all purposes (other than tax and accounting purposes) as an absolute sale by the
Seller (free and clear of any Lien (other than Permitted Liens)) of such Sale
Portfolio. It is, further, not the intention of the parties that such Sale be
deemed a pledge of the Sale Portfolio by the Seller to the Purchaser to secure a
debt or other obligation of the Seller. However, in the event that,
notwithstanding the intent of the parties, the Sale Portfolio is held to
continue to be property of the Seller, then the parties hereto agree that: (i)
this Agreement shall also be deemed to be, and hereby is, a “security agreement”
within the meaning of Article 9 of the UCC; (ii) the transfer of the Sale
Portfolio provided for in this Agreement shall be deemed to be a grant by the
Seller to the Purchaser of, and the Seller hereby grants to the Purchaser, a
first priority (subject only to Permitted Liens) security interest in all of the
Seller’s right, title and interest in and to the Sale Portfolio and all amounts
payable to the holders of the Sale Portfolio in accordance with the terms
thereof and all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, including all
amounts from time to time held or invested in the Covered Account, whether in
the form of cash, instruments, securities or other property, to secure the
prompt and complete payment of a loan deemed to have been made in an amount
equal to the aggregate Purchase Price of the Sale Portfolio together with all of
the other obligations of the Seller hereunder; (iii) the possession by the
Purchaser (or the Custodian, for the benefit of the Secured Parties) of the Sale
Portfolio and such other items of property as constitute instruments, money,
negotiable documents or chattel paper shall be, subject to clause (iv), for
purposes of perfecting the security interest pursuant to the UCC; and (iv)
acknowledgements from Persons holding such property shall be deemed
acknowledgements from custodians, bailees or agents (as applicable) of the
Purchaser for the purpose of perfecting such security interest under Applicable
Law. The parties further agree in such event that any assignment of the interest
of the Purchaser pursuant to any provision hereof shall also be deemed to be an
assignment of any security interest created pursuant to the terms of this
Agreement. The Purchaser shall have, in addition to the rights and remedies
which it may have under this Agreement, all other rights and remedies provided
to a secured creditor under the UCC and other Applicable Law, which rights and
remedies shall be cumulative.

 



7

 

 

(b)         It is the intention of each of the parties hereto that the Sale
Portfolio Sold by the Seller to the Purchaser pursuant to this Agreement shall
constitute assets owned by the Purchaser and shall not be part of the Seller’s
estate in the event of the filing of a bankruptcy petition by or against the
Seller under any bankruptcy or similar law.

 

(c)          The Purchaser agrees to treat for all purposes (other than tax and
accounting purposes), the transactions effected by this Agreement as sales of
assets to the Purchaser. The Seller agrees to reflect in the Seller’s financial
records and to include a note in the annual and quarterly financial statements
of the Seller indicating that ownership of any Sale Portfolio Sold to the
Purchaser has been conveyed by the Seller to the Purchaser pursuant to this
Agreement.

 

Section 2.5.          Administrative Convenience. The Seller and the Purchaser
acknowledge and agree that, solely for administrative convenience, the Seller
may direct that a Loan Asset be titled directly into the name of the Purchaser,
and/or that any document or assignment agreement (or, in the case of any
original promissory note, any chain of endorsement) required to be executed and
delivered in connection with (a) the acquisition of a Loan Asset as a lender at
the closing thereof may be executed and delivered directly by the Purchaser at
the direction of the Seller or (b) the transfer of a Loan Asset in accordance
with the terms of the Related Documents may reflect that the Seller (or any
affiliate of either thereof or any third party from whom the Seller may purchase
a Loan Asset) is assigning such Loan Asset directly to the Purchaser. Nothing in
any such document or assignment agreement (or, in the case of any original
promissory note, nothing in such chain of endorsement) shall be deemed to impair
the transfers of the related Loan Asset by the Seller to the Purchaser in
accordance with the terms of this Agreement.

 

ARTICLE III.

CONDITIONS OF SALE AND PURCHASE

 

Section 3.1.          Conditions Precedent to Effectiveness. This Agreement
shall be effective upon the satisfaction of the conditions precedent that the
Purchaser shall have received on or before the Closing Date, in form and
substance satisfactory to the Purchaser, all of the following:

 

(i)                a copy of this Agreement duly executed by each of the parties
hereto;

 



8

 

 

(ii)              a certificate of a Responsible Officer of the Seller, dated as
of the Closing Date, certifying (A) the names and true signatures of the
incumbent officers of the Seller authorized to sign on behalf of the Seller this
Agreement, the Loan Assignments and all other documents to be executed by the
Seller hereunder or in connection herewith (on which certificate the Purchaser
and its assignees may conclusively rely until such time as the Purchaser and
such assignees shall receive from the Seller, a revised certificate meeting the
requirements of this Section 3.1(ii)), (B) that the copy of the certificate of
incorporation of the Seller is a complete and correct copy and that such
certificate of incorporation has not been amended, modified or supplemented and
is in full force and effect, (C) that the copy of the articles of amendment and
restatement and by-laws of the Seller are complete and correct copies, and that
such articles of amendment and restatement and by-laws have not been amended,
modified or supplemented and are in full force and effect, and (D) the
resolutions of the board of directors of the Seller approving and authorizing
the execution, delivery and performance by the Seller of this Agreement, the
Loan Assignments and all other documents to be executed by the Seller hereunder
or in connection herewith;

 

(iii)              copies of financing statements in proper form for filing (the
“Facility Financing Statements”) describing the Sale Portfolio, and naming the
Seller as the “Debtor/Seller”, the Purchaser as “Assignor Secured Party/Buyer”
and the Administrative Agent, for the benefit of the Secured Parties, as
“Assignee Secured Party”, or other similar instruments or documents, in form and
substance sufficient for filing under the UCC or any comparable law of any and
all jurisdictions as may be necessary to perfect the Purchaser’s ownership
interest in all Sale Portfolio;

 

(iv)             copies of properly authorized termination statements or
statements of release (on Form UCC-3) or other similar instruments or documents,
if any, in form and substance sufficient for filing under the UCC or any
comparable law of any and all jurisdictions as may be necessary to release all
security interests and similar rights of any Person in the Sale Portfolio
previously granted by the Seller; and

 

(v)               copies of tax and judgment lien searches in all jurisdictions
reasonably requested by the Purchaser or its assignees and requests for
information (or a similar UCC search report certified by a party acceptable to
the Purchaser and its assigns), dated a date reasonably near to the Closing
Date, and with respect to such requests for information or UCC searches, listing
all effective financing statements which name the Seller (under its present name
and any previous name) as debtor and which are filed in the State of Maryland,
together with copies of such financing statements (none of which shall cover any
Sale Portfolio).

 

Section 3.2.          Conditions Precedent to All Purchases. The Purchase to
take place on the initial Purchase Date and each Purchase to take place on a
subsequent Purchase Date hereunder shall be subject to the further conditions
precedent that:

 

(a)          The representations and warranties of the Seller contained in
Sections 4.1 and 4.2 shall be true and correct on and as of such Purchase Date
in all material respects, before and after giving effect to the Purchase to take
place on such Purchase Date and to the application of proceeds therefrom, as
though made on and as of such date (other than any representation and warranty
that is made as of a specific date in which case such representation or warranty
shall be true and correct in all material respects as of such specific date);

 



9

 

 

(b)         The Purchaser shall have received a duly executed and completed Loan
Assignment along with a “Schedule I” thereto that is true, accurate and complete
in all material respects as of the related Purchase Date.

 

(c)         The Seller shall have taken all steps necessary under all Applicable
Law in order to Sell to the Purchaser the Sale Portfolio being Purchased on such
Purchase Date and, upon the Sale of such Sale Portfolio from the Seller to the
Purchaser pursuant to the terms hereof, the Purchaser will have acquired good
and marketable title to and a valid and perfected ownership interest in such
Sale Portfolio, free and clear of any Lien (other than Permitted Liens).

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.          Representations and Warranties of the Seller. The Seller
makes the following representations and warranties, on which the Purchaser
relies in acquiring the Sale Portfolio Purchased hereunder and each of the
Secured Parties relies upon in entering into the Revolving Credit and Security
Agreement. As of the Closing Date and each Purchase Date (unless a specific date
is specified below), the Seller represents and warrants to the Purchaser for the
benefit of the Purchaser and each of its successors and assigns that:

 

(a)          Due Organization. The Seller is a corporation formed and validly
existing under the laws of the State of Maryland, with full power and authority
to own and operate its assets and properties, conduct the business in which it
is now engaged and to execute and deliver and perform its obligations under this
Agreement, the Revolving Credit and Security Agreement and the other Facility
Documents to which it is a party (including all necessary power, authority and
legal right to acquire and own the Sale Portfolio and Sell such Sale Portfolio
to the Purchaser hereunder).

 

(b)         Due Qualification and Good Standing. The Seller is in good standing
in the State of Maryland and it is duly qualified to do business and has
obtained all necessary licenses and approvals, in all jurisdictions in which the
ownership or lease of its property or the conduct of its business requires such
qualification, licenses and/or approvals, except, in each case, to the extent
that the failure to do so could not be reasonably expected to have a Material
Adverse Effect.

 

(c)          Power and Authority; Due Authorization; Execution and Delivery. The
Seller (i) has all necessary corporate power, authority and legal right to (A)
execute and deliver this Agreement and each Loan Assignment to which it is a
party and (B) carry out the terms of this Agreement and each Loan Assignment to
which it is a party and (ii) has duly authorized by all necessary corporate
action the execution, delivery and performance of this Agreement and each Loan
Assignment to which it is a party and the sale and assignment of an ownership
interest in the Sale Portfolio on the terms and conditions herein provided. This
Agreement and each Loan Assignment have been duly executed and delivered by the
Seller.

 



10

 

 

(d)         Valid Conveyance; Binding Obligations. This Agreement and each Loan
Assignment to which the Seller is party have been and, in the case of each Loan
Assignment delivered after the Closing Date, will be, duly executed and
delivered by the Seller, and this Agreement, together with the applicable Loan
Assignment in each case, shall effect valid Sales of the Sale Portfolio,
enforceable against the Seller and creditors of and purchasers from the Seller,
and this Agreement and each Loan Assignment shall constitute legal, valid and
binding obligations of the Seller enforceable against the Seller in accordance
with their respective terms, except as enforceability may be limited by
bankruptcy laws and general principles of equity (whether such enforceability is
considered in a suit at law or in equity).

 

(e)         No Violation. The execution, delivery and performance of this
Agreement, each Loan Assignment and all other agreements and instruments
executed and delivered or to be executed and delivered by the Seller pursuant
hereto or thereto in connection with the Sale of the Sale Portfolio will not (i)
conflict with, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under, in
any material respect, the Seller’s Constituent Documents or any contractual
obligation of the Seller, (ii) result in the creation or imposition of any Lien
(other than Permitted Liens) upon any of the Seller’s properties pursuant to the
terms of any such contractual obligation, other than this Agreement, (iv) result
in a breach or violation of, or constitute a default under, or permit the
acceleration of any obligation or liability in, or but for any requirement of
the giving of notice or the passage of time (or both) would constitute such a
conflict with, breach or violation of, or default under, or permit any such
acceleration in, any contractual obligation or any agreement or document to
which it is a party or by which it or any of its assets are bound (or to which
any such obligation, agreement or document relates) except where such breaches,
violations or defaults could not reasonably be expected to have a Material
Adverse Effect or (iv) materially violate any Applicable Law.

 

(f)           No Proceedings. There is no litigation, proceeding or
investigation pending or, to the Seller’s knowledge, threatened against it
before any Governmental Authority (i) asserting the invalidity of this
Agreement, any Loan Assignment or any other Facility Document to which it is a
party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, any Loan Assignment or any other Facility
Document to which it is a party or (iii) that could reasonably be expected to
have a Material Adverse Effect.

 

(g)        All Consents Required. All Governmental Authorizations and Private
Authorizations required for the due execution, delivery, performance, validity
or enforceability of this Agreement or any Loan Assignment to which the Seller
is a party have been obtained to the extent that the failure to do so could
reasonably be expected to have a Material Adverse Effect.

 

(h)         State of Organization, Etc. The Seller has not changed its name
since its incorporation and does not have tradenames, fictitious names, assumed
names or “doing business as” names. Except as permitted hereunder, the chief
executive office of the Seller (and the location of the Seller’s records
regarding the Sale Portfolio (other than those delivered to the Custodian)) is
at the address of the Seller set forth on the signature pages hereto. The
Seller’s only jurisdiction of incorporation is Maryland, and, except as
permitted hereunder, the Seller has not changed its jurisdiction of
incorporation.

 



11

 

 

(i)          Bulk Sales. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not require compliance
with any “bulk sales” act or similar law by the Seller.

 

(j)           Solvency. The Seller is not the subject of any bankruptcy
proceedings or Insolvency Event. The Seller is Solvent and will not become
insolvent after giving effect to the transactions contemplated by this
Agreement. The Seller, after giving effect to the transactions contemplated by
this Agreement, will have an adequate amount of capital to conduct its business.

 

(k)          Selection Procedures. No procedures were utilized by the Seller in
identifying and/or selecting the Eligible Loans included in the Sale Portfolio
which are intended to be adverse to the interests of the Purchaser (or any of
its assignees).

 

(l)           Compliance with Laws. The Seller has complied in all material
respects with all Applicable Law to which it may be subject.

 

(m)         Taxes. The Seller has filed all U.S. federal income tax returns and
all other material tax returns which are required to be filed by it, if any, and
has paid all U.S. federal income taxes and all other material taxes shown to be
due and payable on such returns, if any, or pursuant to any assessment received
by any such Person other than any such taxes, assessments or charges that are
being contested in good faith by appropriate proceedings and for which
appropriate reserves in accordance with GAAP have been established, and no tax
lien has been filed and, to the Seller’s knowledge, no claim is being asserted,
with respect to any such Tax, assessment or other charge.

 

(n)          Loan Assignments. Each Loan Assignment is accurate in all material
respects.

 

(o)          No Liens, Etc. The Sale Portfolio to be acquired by Purchaser
hereunder is owned by the Seller free and clear of any Lien (subject only to
Permitted Liens), and the Seller has the full right, corporate power and lawful
authority to Sell the same and interests therein and, upon the Sale thereof
hereunder, the Purchaser will have acquired good and marketable title to and a
valid and perfected ownership interest in such Sale Portfolio, free and clear of
any Lien (subject only to Permitted Liens). No effective financing statement
reflecting the Seller or the Seller’s predecessor in interest, as a “Debtor”, or
other instrument similar in effect covering all or any part of any Sale
Portfolio Purchased hereunder is on file in any recording office, except such as
may have been filed in favor of the Administrative Agent as “Secured Party” or
“Assignee”, in each case, for the benefit of the Secured Parties pursuant to the
Revolving Credit and Security Agreement.

 

(p)         Information True and Correct. All information heretofore furnished
by or on behalf of the Seller to the Purchaser or any assignee thereof in
connection with this Agreement or any transaction contemplated hereby is
accurate, true and correct in all material respects and does not omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading in any material respect; provided that, solely with respect to
written or electronic information furnished by or on behalf of the Seller which
was provided to the Seller from an Obligor with respect to a Loan Asset, such
information shall only need to be accurate, true and correct in all material
respects to the actual knowledge of the Seller.

 



12

 

 

(q)         ERISA. Neither the Seller nor, except as would not reasonably be
expected to have a Material Adverse Effect, any member of the ERISA Group has,
or during the past five years had, any liability or obligation with respect to
any Plan or Multiemployer Plan.

 

(r)          Intent of the Seller. The Seller has not sold, contributed,
transferred, assigned or otherwise conveyed any interest in any Sale Portfolio
to the Purchaser with any intent to hinder, delay or defraud any of the Seller’s
creditors.

 

(s)          Value Given. The Seller has received fair consideration and
reasonably equivalent value from the Purchaser in exchange for the Sale of such
Sale Portfolio Sold hereunder. No such Sale has been made for or on account of
an antecedent debt owed by the Seller and no such transfer is or may be voidable
or subject to avoidance under any section of the Bankruptcy Code.

 

(t)          Accounting. Other than for tax and consolidated accounting
purposes, the Seller will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated hereby in any manner
other than as a sale of the Sale Portfolio by the Seller to the Purchaser.

 

(u)         Special Purpose Entity. The Purchaser is an entity with assets and
liabilities separate and distinct from those of the Seller and any Affiliates
thereof, and the Seller hereby acknowledges that the Administrative Agent, the
Lenders, the Collateral Manager and the other Secured Parties are entering into
the transactions contemplated by the Revolving Credit and Security Agreement in
reliance upon the Purchaser’s identity as a legal entity that is separate from
the Seller and from each other Affiliate of the Seller. Therefore, from and
after the date of execution and delivery of this Agreement, the Seller shall
take all reasonable steps, including all steps that the Administrative Agent may
from time to time reasonably request, to maintain the Purchaser’s identity as a
separate legal entity and to make it manifest to third parties that the
Purchaser is an entity with assets and liabilities distinct from those of the
Seller and each other Affiliate thereof and not just a division of the Seller or
any such other Affiliate (other than for tax purposes). Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, the Seller shall take all reasonable steps to ensure that the Purchaser
has not and will not take, refrain from taking, or fail to take (as applicable)
any action described in Section 1.7 of its limited liability company agreement.

 

(v)          Sale Agreement. This Agreement and the Loan Assignments (together
with any assignment documents evidencing the assignment of each Loan Asset in
accordance with the Related Documents) contemplated herein are the only
agreements or arrangements pursuant to which the Seller Sells the Sale Portfolio
Sold by it to the Purchaser.

 

(w)         Security Interest.

 

(i)                 This Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Sale Portfolio in favor of
the Purchaser, which security interest is prior to all other Liens (except for
Permitted Liens), and is enforceable as such against creditors of and purchasers
from the Seller;

 



13

 

 

(ii)                 the Seller owns and has good and marketable title to (or
with respect to assets securing any Loan Assets, a valid security interest in)
the Sale Portfolio Sold by it to the Purchaser hereunder on such Purchase Date,
free and clear of any Lien (other than Permitted Liens) of any Person;

 

(iii)                the Seller has received all consents and approvals required
by the terms of any Loan Asset, to the Sale thereof and the granting of a
security interest in the Loan Assets hereunder to the Purchaser;

 

(iv)               the Seller has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in that portion of the
Sale Portfolio in which a security interest may be perfected by filing granted
hereunder to the Purchaser; and

 

(v)                other than (A) as expressly permitted by the terms of this
Agreement and the Revolving Credit and Security Agreement and (B) the security
interest granted to the Purchaser and the Administrative Agent, on behalf of the
Secured Parties, the Seller has not pledged, assigned, sold, granted a Lien in
or otherwise conveyed any of the Sale Portfolio. The Seller has not authorized
the filing of and is not aware of any financing statements against the Seller
that include a description of collateral covering the Sale Portfolio other than
any financing statement (x) relating to the security interest granted to the
Purchaser under this Agreement, or (y) that has been terminated and/or fully and
validly assigned to the Administrative Agent on or prior to the date hereof. The
Seller is not aware of the filing of any judgment or tax lien filings against
the Seller.

 

(x)          Collections. The Collection Account is the only account to which
Obligors and/or the applicable agents or sub-agents under the applicable Related
Documents have been instructed to send Interest Proceeds and Principal Proceeds
(after the applicable Purchase Date) on the Sale Portfolio Sold by the Seller.
The Seller acknowledges that all Interest Proceeds and Principal Proceeds
received by it or its Affiliates with respect to the Sale Portfolio Purchased by
the Purchaser as contemplated by this Agreement are held and shall be held in
trust for the benefit of the Purchaser (or its assignees) until deposited into
the Collection Account as required by the Revolving Credit and Security
Agreement.

 

(y)          Ownership of the Purchaser. The Seller owns, directly or
indirectly, 100% of the membership interests of the Purchaser, free and clear of
any Lien.

 

(z)         Anti-Corruption Laws and Sanctions. The Seller and its directors,
officers, managers and, to its knowledge, its agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions. None of (a) the Seller or its
directors, officers or managers, or (b) to its knowledge, any of its agents that
will act in any capacity in connection with or benefit from the credit
facilities established hereby, is a Sanctioned Person. No Sale, use of proceeds
thereof or other transactions hereunder will violate Anti-Corruption Laws or
applicable Sanctions.

 



14

 

 

(aa)       Opinion. The statements of fact in the section heading “Description
of the Transactions” in the non-consolidation and true sale opinion (the
“Non-Consolidation/True Sale Opinion”) of Mayer Brown LLP, dated as of the
Closing Date, are true and correct in all respects.

 

(bb)       Investment Company Act. The Seller has elected to be regulated as a
“business development company” within the meaning of the Investment Company Act.

 

It is understood and agreed that the representations and warranties provided in
this Section 4.1 shall survive (x) the Sale of the Sale Portfolio to the
Purchaser and (y) the grant of a first priority perfected security interest in,
to and under the Sale Portfolio pursuant to the Revolving Credit and Security
Agreement by the Purchaser.

 

Section 4.2.         Representations and Warranties of the Seller Relating to
the Agreement and the Sale Portfolio. The Seller makes the following
representations and warranties, on which the Purchaser relies in acquiring the
Sale Portfolio Purchased hereunder and each of the Secured Parties relies upon
in entering into the Revolving Credit and Security Agreement. As of the Closing
Date and each Purchase Date, the Seller represents and warrants to the Purchaser
for the benefit of the Purchaser and each of its successors and assigns that (as
to any Loan Assets, only with respect to the Loan Assets being purchased on such
Purchase Date):

 

(a)          Binding Obligation, Valid Transfer and Security Interest. This
Agreement, together with the Loan Assignments, constitutes a valid transfer to
the Purchaser of all right, title and interest in, to and under all of the Sale
Portfolio, free and clear of any Lien of any Person claiming through or under
the Seller or its Affiliates, except for Permitted Liens. If the conveyances
contemplated by this Agreement are determined to be a transfer for security,
then this Agreement constitutes a grant of a security interest in all of the
Sale Portfolio to the Purchaser which upon the delivery of the Related Documents
and the filing of the financing statements shall be a first priority perfected
security interest in all of the Sale Portfolio, subject only to Permitted Liens.
Neither the Seller nor any Person claiming through or under the Seller shall
have any claim to or interest in the Covered Account.

 

(b)          Eligibility of Sale Portfolio. (i) Schedule I is an accurate and
complete listing of all the Sale Portfolio as of the related Purchase Date and
the information contained therein with respect to the identity of such Sale
Portfolio and the amounts owing thereunder are true and correct as of the
related Purchase Date, (ii) each item of the Sale Portfolio Purchased by the
Purchaser hereunder is an Eligible Loan as of the related Purchase Date
therefor, and (iii) with respect to each item of the Sale Portfolio, all
consents, licenses, approvals or authorizations of or registrations or
declarations of any Governmental Authority or any Person required to be
obtained, effected or given by the Seller in connection with the transfer of an
ownership interest or security interest in each item of Sale Portfolio to the
Purchaser have been duly obtained, effected or given and are in full force and
effect.

 

It is understood and agreed that the representations and warranties provided in
this Section 4.2 shall survive (x) the Sale of the Sale Portfolio to the
Purchaser, (y) the grant of a first priority perfected security interest in, to
and under the Sale Portfolio pursuant to the Revolving Credit and Security
Agreement by the Purchaser and (z) the termination of this Agreement and the
Revolving Credit and Security Agreement.

 



15

 

 

Notwithstanding anything to the contrary contained herein or in any of the other
Facility Documents, to the extent Seller repurchases or substitutes any Loan
Assets Sold hereunder in accordance with the Revolving Credit and Security
Agreement, and/or this Agreement, such repurchase and/or substitution shall, to
the extent applicable, cure any breach of warranty or representation under this
Section 4.2 arising from such Loan Asset(s).

 

Section 4.3.          Representations and Warranties of the Purchaser. The
Purchaser makes the following representations and warranties, on which the
Seller relies in selling the Sale Portfolio to the Purchaser hereunder and each
of the Secured Parties relies upon in entering into the Revolving Credit and
Security Agreement. As of the Closing Date and each Purchase Date, the Purchaser
represents and warrants to the Seller for the benefit of the Seller and each of
its successors and assigns that:

 

(a)          Due Organization. The Purchaser is a limited liability company
formed and validly existing under the laws of the State of Delaware, with full
power and authority to own and operate its assets and properties, conduct the
business in which it is now engaged and to execute and deliver and perform its
obligations under this Agreement.

 

(b)          Due Qualification and Good Standing. The Purchaser is in good
standing in the State of Delaware and is duly qualified to do business and, to
the extent applicable, is in good standing in each other jurisdiction in which
the nature of its business, assets and properties, including the performance of
its obligations under this Agreement, requires such qualification, except where
the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect.

 

(c)          Due Authorization; Execution and Delivery; Legal, Valid and
Binding; Enforceability. The execution and delivery by the Purchaser of, and the
performance of its obligations under, this Agreement and the other instruments,
certificates and agreements contemplated hereby are within its powers and have
been duly authorized by all requisite action by it and have been duly executed
and delivered by it and constitute its legal, valid and binding obligations
enforceable against it in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

(d)          Governmental Authorizations; Private Authorizations; Governmental
Filings. The Purchaser has obtained, maintained and kept in full force and
effect all material Governmental Authorizations and material Private
Authorizations which are necessary for it to properly carry out its business,
and made all material Governmental Filings necessary for the execution and
delivery by it of this Agreement and the performance by it of its obligations
under this Agreement.

 

(e)           Non-Contravention. None of the execution and delivery by the
Purchaser of this Agreement, the consummation of the transactions herein
contemplated, or compliance by it with the terms, conditions and provisions
hereof, will (i) conflict with, or result in a material breach or violation of,
or constitute a default under its Constituent Documents or (ii) conflict with or
contravene in any material respect, and with respect to clause (B), result in
the creation of a Lien (other than Permitted Liens) under, (A) any Applicable
Law, (B) any indenture, agreement or other contractual restriction binding on or
affecting it or any of its assets, including any Related Document, or (C) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
any of its assets or properties.

 



16

 

 

(f)           Value Given. The Purchaser has given fair consideration and
reasonably equivalent value to the Seller in exchange for the Sale of the Sale
Portfolio from the Seller, which amount the Purchaser hereby agrees is the fair
market value of such Sale Portfolio.

 

(g)          No Proceedings. There is no litigation, proceeding or investigation
pending or, to the knowledge of the Purchaser, threatened against the Purchaser,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any Loan Assignment or (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any Loan Assignment.

 

(h)        Opinions. The statements of fact in the section headings “Description
of the Transactions” and “Assumptions” in the Non-Consolidation/True Sale
Opinion are true and correct in all respects.

 

ARTICLE V.
COVENANTS OF THE SELLER

 

Section 5.1.          Protection of Title of the Purchaser.

 

(a)          On or prior to the Closing Date, the Seller shall have filed or
caused to be filed UCC-1 financing statements, naming the Seller as
“Debtor/Seller”, naming the Purchaser as “Assignor Secured Party/Buyer”, and
naming the Administrative Agent, for the benefit of the Secured Parties, as
“Assignee Secured Party”, and describing the Sale Portfolio to be acquired by
the Purchaser, with the office of the Secretary of State of the state of the
jurisdiction of incorporation of the Seller. From time to time thereafter, the
Seller shall file such financing statements and cause to be filed such
continuation statements, all in such manner and in such places as may be
required by law (or deemed desirable by the Purchaser or any assignee thereof)
to fully perfect, preserve, maintain and protect the ownership interest of the
Purchaser under this Agreement and the security interest of the Administrative
Agent for the benefit of the Secured Parties under the Revolving Credit and
Security Agreement, in the Sale Portfolio acquired by the Purchaser hereunder,
as the case may be, and in the proceeds thereof. The Seller shall deliver (or
cause to be delivered) to the Purchaser, the Administrative Agent, the Lenders
and the Administrative Agent file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing.
The Seller agrees that it will from time to time, at its expense, take all
actions, that the Purchaser, the Administrative Agent may reasonably request in
order to perfect, protect or more fully evidence the Purchases hereunder and the
security and/or interest granted in the Sale Portfolio, or to enable the
Purchaser, the Administrative Agent or the Secured Parties to exercise and
enforce their rights and remedies hereunder or under any Facility Document.

 



17

 

 

 

(b)                The Seller shall, not earlier than six months and not later
than three months prior to the fifth anniversary of the date of filing of the
financing statement referred to in Section 3.1 or any other UCC-1 financing
statement filed pursuant to this Agreement or in connection with any Purchase
hereunder, unless the Collection Date shall have occurred:

 

(i)                file or cause to be filed an appropriate continuation
statement with respect to such UCC-1 financing statement; and

 

(ii)              if requested by the Administrative Agent, deliver or cause to
be delivered to the Purchaser and the Administrative Agent an opinion of counsel
for the Seller, in form and substance reasonably satisfactory to the Purchaser
and the Administrative Agent, confirming and updating the opinion delivered
pursuant to Section 3.01(i) of the Revolving Credit and Security Agreement with
respect to perfection and otherwise to the effect that the security interest
hereunder continues to be an enforceable and perfected security interest,
subject to no other Liens of record except as provided herein or otherwise
permitted hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

 

(c)               The Seller shall not make any change to its name, move the
location of its principal place of business and chief executive office, change
the offices where it keeps records concerning the Sale Portfolio from the
address set forth under its name on the signature pages hereto, or change its
jurisdiction of incorporation, unless, in each case, the Seller shall provide
the Administrative Agent with such opinions of counsel and other documents and
instruments as the Administrative Agent may reasonably request in connection
therewith and has taken all actions required under the UCC of each relevant
jurisdiction in order to continue the first priority perfected security interest
of the Purchaser in the Sale Portfolio.

 

(d)               The Seller shall mark its master data processing records so
that, from and after the time of Sale under this Agreement of the Sale Portfolio
or any part thereof to the Purchaser and the grant of a security interest in
such Sale Portfolio by the Purchaser to the Administrative Agent for the benefit
of the Secured Parties under the Revolving Credit and Security Agreement, the
Seller’s master data processing records that refer to such Sale Portfolio shall
indicate clearly that such Sale Portfolio has been Purchased by the Purchaser
hereunder and pledged by the Purchaser to the Administrative Agent, on behalf of
the Secured Parties, under the Revolving Credit and Security Agreement.
Indication of the Administrative Agent’s security interest for the benefit of
the Secured Parties in the Sale Portfolio shall be deleted from or modified on
the Seller’s computer systems when, and only when, such Sale Portfolio shall be
(i) paid off by the related Obligor, (ii) purchased or substituted by the Seller
in accordance with Section 6.1 or 6.2 or (iii) released by the Administrative
Agent pursuant to Section 7.02 or 8.07 of the Revolving Credit and Security
Agreement.

 

(e)               If the Seller fails to perform any of its obligations
hereunder, the Purchaser or the Administrative Agent may (but shall not be
required to) perform, or cause performance of, such obligation; and the
Purchaser’s or the Administrative Agent’s costs and expenses incurred in
connection therewith shall be payable by the Seller as provided in Section 9.1.
The Seller irrevocably authorizes the Purchaser or the Administrative Agent at
any time and from time to time at the Purchaser’s or the Administrative Agent’s
sole discretion and appoints the Purchaser and the Administrative Agent as its
attorney–in–fact pursuant to a Power of Attorney substantially in the form of
Exhibit B to act on behalf of the Seller to file (i) financing statements on
behalf of the Seller, as debtor, necessary or desirable in the Purchaser’s or
the Administrative Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchaser or the Administrative
Agent in the Sale Portfolio and (ii) a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Sale Portfolio as a financing statement in such offices as the Purchaser or the
Administrative Agent in their sole discretion deem necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Purchaser in the Sale Portfolio. This appointment is coupled with an interest
and is irrevocable.

 



18

 

 

Section 5.2.          Affirmative Covenants of the Seller. From the date hereof
until the Collection Date:

 

(a)               Compliance with Laws. The Seller will comply in all material
respects with all Applicable Law, including those applicable to the Seller as a
result of its interest in the Sale Portfolio or any part thereof. The Seller
will obtain, maintain and keep in full force and effect all material
Governmental Authorizations, Private Authorizations and Governmental Filings
which are necessary to carry out its business and the transactions contemplated
to be performed by it under the Facility Documents to which it is a party, its
Constituent Documents and the Related Documents to which it is a party.

 

(b)               Preservation of Company Existence. The Seller will preserve
and maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a corporation in each jurisdiction where the failure to preserve and
maintain such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.

 

(c)               Performance and Compliance with Sale Portfolio. The Seller
will, at its expense, timely and fully perform and comply in all respects with
all provisions, covenants and other promises required to be observed by it under
the Sale Portfolio and all other agreements related to such Sale Portfolio.

 

(d)               Keeping of Records and Books of Account. The Seller will
maintain and implement administrative and operating procedures (including an
ability to recreate records evidencing the Sale Portfolio in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all or any portion of the Sale Portfolio.

 

(e)               Separate Identity. The Seller acknowledges that the
Administrative Agent, the Lenders and the other Secured Parties are entering
into the transactions contemplated by this Agreement, the Revolving Credit and
Security Agreement and the other Facility Documents in reliance upon the
Purchaser’s identity as a legal entity that is separate from the Seller and each
other Affiliate of the Seller. Therefore, from and after the date of execution
and delivery of this Agreement, the Seller will take all reasonable steps
including all steps that the Administrative Agent may from time to time request
to maintain the Purchaser’s identity as a legal entity that is separate from the
Seller and each other Affiliate of the Seller and to make it manifest to third
parties that the Purchaser is an entity with assets and liabilities distinct
from those of the Seller and each other Affiliate thereof (other than for tax or
accounting purposes) and not just a division of the Seller or any such other
Affiliate. Without limiting the generality of the foregoing and in addition to
the other covenants set forth herein, the Seller agrees that:

 



19

 

 

(i)              the Seller will take all other actions necessary on its part to
ensure that the Purchaser is at all times in compliance with the criteria and
the restrictions set forth in Section 1.7 of the limited liability company
agreement of the Purchaser;

 

(ii)             the Seller shall maintain its records, books of account and
bank accounts separate and apart from those of the Purchaser;

 

(iii)            the Seller shall maintain separate financial statements,
showing its assets and liabilities separate and apart from those of the
Purchaser and shall not have its assets listed on any financial statement of the
Purchaser; provided, however, that the Purchaser’s assets may be included in a
consolidated financial statement of the Seller; provided that (i) appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of the Purchaser from the Seller and to indicate that the
Purchaser’s assets and credit are not available to satisfy the debts and other
obligations of the Purchaser and (ii) such assets shall also be listed on the
Purchaser’s own separate balance sheet;

 

(iv)            except as expressly permitted in the Revolving Credit and
Security Agreement and this Agreement, the Seller shall maintain an arm’s–length
relationship with the Purchaser and will not hold itself out as being liable for
the debts of the Purchaser;

 

(v)            the Seller shall hold itself out to the public as a legal entity
separate and distinct from the Purchaser and conduct its business solely in its
own name in order not (i) to mislead others as to the identity of the Purchaser,
or (ii) to suggest that it is responsible for the debts of the Purchaser;

 

(vi)           except as permitted by the Facility Documents, the Seller shall
not commingle its assets with the assets of the Purchaser; and

 

(vii)          to the extent that the Seller or an Affiliate of Seller services
the Loan Assets and performs other services on the Purchaser’s behalf, the
Seller will clearly identify itself or such Affiliate as an agent of the
Purchaser in the performance of such duties.

 

(f)                Payment, Performance and Discharge of Obligations. The Seller
will pay, perform and discharge all of its obligations and liabilities,
including all Taxes, assessments and governmental charges upon its income and
properties, when due, unless and only to the extent that such obligations,
liabilities, Taxes, assessments and governmental charges shall be contested in
good faith and by appropriate proceedings and that, to the extent required by
GAAP, proper and adequate book reserves relating thereto are established by the
Seller and then only to the extent that a bond is filed in cases where the
filing of a bond is necessary to avoid the creation of a Lien against any of its
properties.

 



20

 

 

(g)               Notices.

 

(i)               Representations and Covenants. Promptly, upon receipt of
notice or discovery thereof, the Seller will furnish notice to the Purchaser and
the Administrative Agent (A) if any representation or warranty set forth in
Section 4.1 or Section 4.2 was materially incorrect at the time it was given or
deemed to have been given or (B) of the breach of any covenant under
Section 5.1, Section 5.2 or Section 5.3 and at the same time deliver to the
Purchaser and the Administrative Agent a written notice setting forth in
reasonable detail the nature of such facts and circumstances.

 

(ii)              ERISA. Promptly after receiving notice of any ERISA Event with
respect to the Seller (or any member of its ERISA Group), the Seller will
provide a copy of such notice to the Purchaser and the Administrative Agent.

 

(iii)            Proceedings. As soon as possible and in any event within three
(3) Business Days, after the Seller receives notice or obtains knowledge
thereof, the Seller will provide the Purchaser and the Administrative Agent with
notice of any settlement of, material judgment (including a material judgment
with respect to the liability phase of a bifurcated trial) in or commencement of
any material labor controversy, material litigation, material action, material
suit or material proceeding before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
affecting the Sale Portfolio, the Facility Documents, the Administrative
Agent’s, for the benefit of the Secured Parties, or the Purchaser’s interest in
the Sale Portfolio, or the Purchaser, the Seller or any of their respective
Affiliates. For purposes of this Section 5.2(g)(iii), any settlement, judgment,
labor controversy, litigation, action, suit or proceeding affecting the Seller
or any of its Affiliates (other than the Purchaser) in excess of $2,000,000
shall be deemed to be material.

 

(h)          Other. The Seller will furnish to the Purchaser and the
Administrative Agent promptly, from time to time such other information,
documents, records or reports respecting the Sale Portfolio or the condition or
operations, financial or otherwise, of the Seller as the Purchaser and the
Administrative Agent may from time to time reasonably request in order to
protect the interests of the Purchaser, the Administrative Agent, the Lenders or
the Secured Parties under or as contemplated by this Agreement and the other
Facility Documents.

 

(i)            Opinion. The Seller will take all other actions necessary to
maintain in all respects the accuracy of the factual assumptions set forth in
the legal opinions of Mayer Brown LLP, as special counsel to the Seller, issued
in connection with the Facility Documents and relating to the issues of
substantive consolidation and the true sale of the Sale Portfolio.

 

(j)            Disregarded Entity. The Seller shall cause the Purchaser to be
disregarded as an entity separate from its owner pursuant to Treasury Regulation
Section 301.7701-3(b) and shall cause that neither the Purchaser nor any other
Person on its behalf shall make an election to be treated as other than an
entity disregarded from its owner under Treasury Regulation Section
301.7701-3(c).

 



21

 

 

(k)           Access to Records and Documents. The Seller shall cooperate with
the Purchaser, the Administrative Agent and each Lender (or any Person
designated by the Administrative Agent or such Lender) to enable the Purchaser
to comply with its obligations under Section 5.01(e) and 5.01(g) of the
Revolving Credit and Security Agreement.

 

(l)            Collections. The Seller shall direct all Obligors or the related
administrative and paying agents under the Related Documents to remit all
Collections directly to the Collection Account.

 

Section 5.3.            Negative Covenants of the Seller. From the date hereof
until the Collection Date:

 

(a)           Sale Portfolio Not to be Evidenced by Instruments. The Seller will
take no action to cause any Sale Portfolio that is not, as of the related
Purchase Date, as the case may be, evidenced by an instrument, to be so
evidenced except in connection with the enforcement or collection of such Sale
Portfolio.

 

(b)               Security Interests. Except as otherwise permitted herein and
in the Revolving Credit and Security Agreement, the Seller will not sell,
pledge, assign or transfer to any other Person, or grant, create, incur, assume
or suffer to exist any Lien on any Sale Portfolio Sold by the Seller to the
Purchaser hereunder, whether now existing or hereafter transferred hereunder, or
any interest, therein, and the Seller will not sell, pledge, assign or suffer to
exist any Lien (except for Permitted Liens) on its interest in the Sale
Portfolio Sold by the Seller to the Purchaser hereunder. The Seller will
promptly notify the Purchaser and the Administrative Agent of the existence of
any Lien on any Sale Portfolio and the Seller shall defend the right, title and
interest of the Purchaser and the Administrative Agent, on behalf of the Secured
Parties, in, to and under the Sale Portfolio against all claims of third
parties; provided, that nothing in this Section 5.3(b) shall prevent or be
deemed to prohibit the Seller from suffering to exist Permitted Liens upon any
of the Sale Portfolio.

 

(c)               Transfer of Purchaser Membership Interests. The Seller shall
not transfer, pledge, participate or otherwise encumber its membership interests
in the Purchaser without the prior written consent of the Administrative Agent.

 

(d)               Accounting of Purchases. Other than for tax and consolidated
accounting purposes, the Seller will not account for or treat (whether in
financial statements or otherwise) the transactions contemplated hereby in any
manner other than as a sale of the Loan Assets to the Purchaser.

 

(e)               ERISA. Neither the Seller nor, except as would not reasonably
be expected to have a Material Adverse Effect, any member of its ERISA Group
shall establish any Plan or Multiemployer Plan.

 

(f)                Limitation on Financing Activities. The Seller shall not,
directly or indirectly, advance or loan to the Purchaser any funds pursuant to
any financial accommodation. For the avoidance of doubt, this clause (f) shall
not prohibit the Seller from contributing Loan Assets to the Purchaser as
contemplated herein or providing cash equity contributions to the Purchaser.

 



22

 

 

(g)               Enforcement. The Seller will not take any action with respect
to the Sale Portfolio that would cause the Purchaser to violate its obligations
under Section 5.01(b) of the Revolving Credit and Security Agreement.

 

ARTICLE VI.

REPURCHASES AND SUBSTITUTION BY THE SELLER

 

Section 6.1.          Repurchase of Warranty Loans. In the event of the
occurrence of a Seller Purchase Event, with respect to each Loan Asset hereunder
which is affected by or related to such Seller Purchase Event (such Loan Assets,
the “Warranty Loans”), the Seller will within twenty (20) Business Days of the
discovery by or notice (from any Person) to the Seller of the Seller Purchase
Event, (i) purchase such Warranty Loans from the Purchaser and the Seller shall
pay to the Purchaser (by means of a deposit to the Collection Account) the
Repurchase Price of such Warranty Loans as of the date of the purchase thereof
from the Purchaser or (ii) with the consent of the Administrative Agent and
subject to the satisfaction of the conditions in Section 6.2, substitute for
such Warranty Loan a Substitute Eligible Loan. It is understood and agreed that
the obligation of the Seller to purchase the Warranty Loans or substitute a
Substitute Eligible Loan for the Warranty Loans which are affected by or related
to such Seller Purchase Event is not intended to, and shall not, constitute a
guaranty of the collectability or payment of any Loan Asset which is not
collected, not paid or uncollectible on account of the insolvency, bankruptcy or
financial inability to pay of the related Obligor. Upon deposit in the
Collection Account of the Repurchase Price for any Warranty Loan purchased by
the Seller pursuant to this Section 6.1, the Purchaser shall, automatically and
without further action be deemed to transfer, assign and set over to the Seller,
without recourse, representation or warranty of any kind, except as to the
absence of Liens created by or arising solely as a result of actions of the
Purchaser or the Administrative Agent, all the right, title and interest of the
Purchaser, in, to and under such Warranty Loan and all future monies due or to
become due with respect thereto, the underlying collateral, all Proceeds of such
Warranty Loan and recoveries and insurance proceeds (if any) relating thereto,
all rights to security for such Warranty Loan and all Proceeds and products of
the foregoing. In the event that the Seller has notified the Purchaser that the
Seller is incapable of paying the Repurchase Price or substituting the Warranty
Loan for a Substitute Eligible Loan, then such Warranty Loan shall remain with
the Purchaser (as a part of the Sale Portfolio) until the Seller deposits the
Repurchase Price into the Collection Account or replaces such Warranty Loan with
a Substitute Eligible Loan. The Purchaser shall (and shall request the
Administrative Agent to), at the sole expense of the Seller, execute such
documents and instruments of transfer as may be prepared by the Seller and take
such other actions as may be reasonably requested by the Seller in order to
effect the transfer of such Warranty Loan pursuant to this Section 6.1. Such
Sale shall be a sale outright, and not for security.

 

Section 6.2.          Substitution of Loan Assets.

 

(a)               The Purchaser shall have the right, but not the obligation,
subject to the terms and conditions of the Revolving Credit and Security
Agreement, to substitute one or more Eligible Loans (“Substitute Eligible Loan”)
for a Loan Asset (each such act, a “Substitution”).

 

(b)               The Substitution shall not occur unless the following
conditions are satisfied as of the date of such Substitution:

 



23

 

 

(i)              the Purchaser (or the Collateral Manager on its behalf) has
recommended to the Seller that the Loan Asset to be replaced should be replaced
(each, a “Replaced Loan Asset”);

 

(ii)             each Substitute Eligible Loan is an Eligible Loan on the date
of Substitution;

 

(iii)            the conditions set forth in Section 10.03 of the Revolving
Credit and Security Agreement shall have been satisfied; and

 

(iv)            all representations and warranties contained in Sections 4.1 and
4.2 shall be true and correct in all material respects as of the date of
Substitution (other than any representation and warranty that is made as of a
specific date in which case such representation or warranty shall be true and
correct in all material respects as of such specific date).

 

(c)               On the date any such Substitution is completed, the Purchaser
shall, automatically and without further action, release and shall transfer to
the Seller, free and clear of any Lien created pursuant to this Agreement, all
of the right, title and interest of the Purchaser in, to and under such Replaced
Loan Asset, and the Purchaser shall be deemed to represent and warrant that it
has the limited liability company authority and has taken all necessary limited
liability company action to accomplish such transfer, but without any other
representation and warranty, express or implied.

 

Section 6.3.          Repurchase Limitations. The Seller and the Purchaser agree
that the Seller and any Affiliate of the Seller may repurchase any Sale
Portfolio from the Purchaser only in the case of a repurchase or Substitution of
any Sale Portfolio pursuant to Sections 6.1 or 6.2 and only if the requirements
set forth in Section 10.04 of the Revolving Credit and Security Agreement have
been satisfied (which, for the avoidance of doubt, shall not apply in respect of
a repurchase in accordance with Section 6.1).

 

ARTICLE VII.

ADDITIONAL RIGHTS AND OBLIGATIONS IN
RESPECT OF THE SALE PORTFOLIO

 

Section 7.1.          Rights of the Purchaser.

 

(a)         The Seller hereby authorizes the Purchaser, the Collateral Manager
and the Administrative Agent and/or their respective designees or assignees to
take any and all steps in Seller’s name and on behalf of the Seller that the
Purchaser, the Collateral Manager or the Administrative Agent and/or their
respective designees or assignees determine are necessary or appropriate to
collect all amounts due under any Sale Portfolio and to enforce or protect the
Purchaser’s and the Administrative Agent’s rights under this Agreement,
including endorsing the name of the Seller on checks and other instruments
representing Interest Proceeds and Principal Proceeds and enforcing such Sale
Portfolio.

 



24

 

 

(b)         Except as set forth in Sections 6.1 and 6.2 with respect to the
repurchase or Substitution of certain Warranty Loans and Loan Assets, the
Purchaser shall have no obligation to account for, replace, substitute or return
any Sale Portfolio to the Seller. The Purchaser shall have no obligation to
account for or to return Interest Proceeds or Principal Proceeds, or any
interest or other finance charge collected pursuant thereto, to the Seller,
irrespective of whether such Interest Proceeds and Principal Proceeds and
charges are in excess of the Purchase Price for such Sale Portfolio.

 

(c)         The Purchaser shall have the right to further assign, transfer,
deliver, hypothecate, subdivide or otherwise deal with any Sale Portfolio and
all of the Purchaser’s right, title and interest in, to and under this
Agreement, pursuant to the Revolving Credit and Security Agreement.

 

(d)         The Purchaser shall have the sole right to retain any gains or
profits created by buying, selling or holding the Sale Portfolio and shall have
the sole risk of and responsibility for losses or damages created by such
buying, selling or holding.

 

Section 7.2.          Notice to Administrative Agent. The Seller agrees that,
concurrently with its delivery to the Purchaser, copies of all notices, reports,
documents and other information required to be delivered by the Seller to the
Purchaser hereunder shall be delivered by the Seller to the Administrative
Agent.

 

ARTICLE VIII.

SURVIVAL

 

Section 8.1.         Survival of Certain Provisions. Notwithstanding any
provision contained herein to the contrary, the Seller’s and the Purchaser’s
representations, covenants and obligations set forth in Articles IV, V, VI, and
VII, as applicable, create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Collection Date; provided, that the rights and remedies with
respect to any breach of any representation and warranty made or deemed made by
the Seller pursuant to Articles III and IV and the provisions of Sections 6.1
and 6.2, the rights and obligations under Article VII, the indemnification
provisions of Article IX and the provisions of Sections 5.1, 10.2, 10.8, 10.9,
10.10, 10.12, 10.13, 10.14 and 10.16 shall be continuing and shall survive any
termination of this Agreement.

 

ARTICLE IX.

Indemnification.

 

Section 9.1.          Indemnification by the Seller.

 

(a)         Without limiting any other rights which the Purchaser, any assignee
of the Purchaser or any such Persons’ respective shareholders, officers,
employees, agents, or Affiliates (each, an “Indemnified Party”) may have
hereunder or under Applicable Law, the Seller hereby agrees to indemnify any
Indemnified Party from and against any and all costs, expenses, losses, damages,
claims, and liabilities, including reasonable attorneys’ fees and disbursements
(all of the foregoing, being collectively referred to as, “Indemnified
Amounts”), awarded against or incurred by such Indemnified Party arising out of
or as a result of the following (excluding, however, (x) any such amounts
resulting solely from any gross negligence or willful misconduct on the part of
the applicable Indemnified Party or the breach in bad faith of such Indemnified
Party’s obligations hereunder or under any other Facility Document or (y)
Indemnified Amounts that arise from Loan Assets that are uncollectible solely as
a result of the insolvency, bankruptcy or financial inability to pay of the
related Obligor):

 



25

 

 

(i)            any Taxes that may at any time be asserted against any
Indemnified Party or the Loan Assets with respect to the transactions
contemplated in this Agreement, including any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, stamp or
license Taxes and costs and expenses in defending against the same, arising by
reason of the acts to be performed by the Seller under this Agreement and
imposed against such Indemnified Party;

 

(ii)            the failure by the Seller to pay when due any Taxes due by the
Seller for which the Seller is liable, including sales, excise or personal
property Taxes payable in connection with the Sale Portfolio;

 

(iii)           the failure by the Seller to comply with all requirements of
Section 6.1;

 

(iv)          the failure by the Seller to comply with any term, provision or
covenant contained in this Agreement or any agreement executed in connection
with this Agreement or with any Applicable Law;

 

(v)            any representation or warranty made or deemed made by the Seller
under or in connection with this Agreement, which shall have been false,
incorrect or misleading in any respect when made or deemed made or delivered;

 

(vi)           the failure to vest and maintain vested in the Purchaser an
undivided ownership interest in the Sale Portfolio, together with all Interest
Proceeds and Principal Proceeds, free and clear of any Lien (other than
Permitted Liens) whether existing at the time of any Purchase or at any time
thereafter;

 

(vii)          any inability to obtain any judgment in, or utilize the court or
other adjudication system of, any state in which an Obligor may be located as a
result of the failure of the Seller to qualify to do business or file any notice
or business activity report or any similar report;

 

(viii)        any investigation, litigation or proceeding related to this
Agreement or the use of proceeds by the Seller or the security interest in the
Sale Portfolio granted hereunder;

 

(ix)           any dispute, claim, offset or defense (other than the discharge
in bankruptcy of an Obligor) of an Obligor to the payment with respect to any
Sale Portfolio that arises prior to the Purchase Date for the applicable Loan
Asset (including, without limitation, a defense based on any Loan Asset (or the
Related Documents evidencing such Loan Asset) not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from any related property;

 



26

 

 

(x)            the commingling of Collections on the Sale Portfolio at any time
with other funds of Seller;

 

(xi)           any failure by the Purchaser to give reasonably equivalent value
to the Seller in consideration for the transfer by the Seller to the Purchaser
of any item of the Sale Portfolio or any attempt by any Person to void or
otherwise avoid any such transfer under any statutory provision or common law or
equitable action, including any provision of the Bankruptcy Code; or

 

(xii)          the failure of the Seller or any of its agents or representatives
to remit to the Purchaser any Interest Proceeds or Principal Proceeds on the
Sale Portfolio remitted to the Seller or any such agent or representative as
provided in this Agreement.

 

(b)           Any amounts subject to the indemnification provisions of this
Section 9.1 shall be paid by the Seller to the Indemnified Party within thirty
(30) Business Days following such Person’s demand therefor.

 

(c)           If for any reason the indemnification provided above in this
Section 9.1 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless, then the Seller shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party, on the one hand, and the
Seller as the case may be, on the other hand, but also the relative fault of
such Indemnified Party as well as any other relevant equitable considerations.

 

(d)           Indemnification under this Section 9.1 shall be in an amount
necessary to make the Indemnified Party whole after taking into account any tax
consequences to the Indemnified Party of the receipt of the indemnity provided
hereunder, including the effect of such Tax or refund on the amount of Tax
measured by net income or profits that is or was payable by the Indemnified
Party.

 

ARTICLE X.

MISCELLANEOUS

 

Section 10.1.         Liability of the Seller. The Seller shall be liable in
accordance herewith only to the extent of the obligations in this Agreement
specifically undertaken by the Seller and with respect to its representations,
warranties, covenants and agreements expressly set forth hereunder.

 

Section 10.2.          Limitation on Liability. No claim may be made by any
Person against the Seller, the Administrative Agent or any other Secured Party
or their respective Affiliates, directors, officers, employees, attorneys or
agents for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement, or any act,
omission or event occurring in connection therewith; and the Seller hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

 



27

 

 

Section 10.3.      Amendments; Limited Agency. No amendment, waiver or other
modification of any provision of this Agreement shall be effective unless signed
by the Purchaser and the Seller and consented to in writing by the
Administrative Agent.

 

Section 10.4.      Waivers; Cumulative Remedies. No failure or delay on the part
of the Purchaser (or any assignee thereof) or the Seller in exercising any
power, right, privilege or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right,
privilege or remedy preclude any other or future exercise thereof or the
exercise of any other power, right, privilege or remedy. The powers, rights,
privileges and remedies herein provided are cumulative and not exhaustive of any
powers, rights, privileges and remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which it is given.

 

Section 10.5.      Notices. All demands, notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication and communication by e-mail in portable document
format (.pdf)) and faxed, e-mailed or delivered, to each party hereto, at its
address set forth under its name on the signature pages hereto or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. Notices and communications by facsimile and e-mail shall be
effective when sent (and shall be followed by hard copy sent by regular mail),
and notices and communications sent by other means shall be effective when
received.

 

Section 10.6.      Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and the other Facility Documents set forth the
entire understanding of the parties relating to the subject matter hereof, and
all prior understandings, written or oral, are superseded by this Agreement and
the Facility Documents.

 

Section 10.7.      Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

 

Section 10.8.      GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

 



28

 

 

Section 10.9.      Consent to Jurisdiction; Service of Process.

 

(a)         Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to this Agreement, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

(b)         Each of the Seller and the Purchaser agrees that service of process
may be effected by mailing a copy thereof by registered or certified mail,
postage prepaid, to the Seller or the Purchaser, as applicable, at its address
specified in Section 10.5. Nothing in this Section 10.9 shall affect the right
of the Seller or the Purchaser to serve legal process in any other manner
permitted by law.

 

Section 10.10.  Costs, Expenses and Taxes.

 

(a)         In addition to the rights of indemnification granted to the
Purchaser and its Affiliates and officers, directors, employees and agents
thereof under Article IX, the Seller agrees to pay on demand all reasonable and
documented out-of-pocket costs and expenses of the Purchaser or its assignees
incurred in connection with the preparation, execution, delivery, enforcement,
administration (including periodic auditing), renewal, amendment or modification
of, any waiver or consent issued in connection with, this Agreement and the
other documents to be delivered hereunder or in connection herewith (other than
the Revolving Credit and Security Agreement), including the reasonable and
documented fees and out–of–pocket expenses of counsel with respect thereto and
with respect to advising the Purchaser or its assignees as to its rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all reasonable and documented out-of-pocket costs
and expenses, if any (including counsel fees and expenses), incurred by the
Purchaser or its assignees in connection with the enforcement of this Agreement
and the other documents to be delivered hereunder or in connection herewith.

 

(b)         The Seller shall pay on demand any and all stamp, sales, excise and
other Taxes and fees payable or determined to be payable to any Governmental
Authority in connection with the execution, delivery, filing and recording of
this Agreement and the other documents to be delivered hereunder.

 

Section 10.11.  Counterparts. For the purpose of facilitating the execution of
this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or e-mail in portable document format (.pdf)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 



29

 

 

Section 10.12.  Bankruptcy Non-Petition and Limited Recourse; Claims. The Seller
hereby agrees that it will not institute against, or join any other Person in
instituting against, the Purchaser any bankruptcy proceeding or other insolvency
proceeding so long as there shall not have elapsed one year and one day (or such
longer preference period as shall then be in effect plus one day) since the
Collection Date. The Seller hereby acknowledges that (i) the Purchaser has no
assets other than the Sale Portfolio, (ii) the Purchaser shall, immediately upon
Purchase hereunder, grant a security interest in the Sale Portfolio to the
Administrative Agent, on behalf of the Secured Parties, pursuant to the
Revolving Credit and Security Agreement, and (iii) Available Collections
generated by the Sale Portfolio will be applied first to payment of the
Purchaser’s obligations under the Revolving Credit and Security Agreement. In
addition, the Seller shall have no recourse for any amounts payable or any other
obligations arising under this Agreement against any officer, member, director,
employee, partner, Affiliate or security holder of the Purchaser or any of its
successors or assigns.

 

Section 10.13.  Binding Effect; Assignability.

 

(a)       This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

(b)        Notwithstanding anything to the contrary contained herein, this
Agreement may not be assigned by the Purchaser or the Seller except as permitted
by this Section 10.13 and the Revolving Credit and Security Agreement.
Simultaneously with the execution and delivery of this Agreement, the Purchaser
will assign all of its right, title and interest in this Agreement to the
Administrative Agent, for the benefit of the Secured Parties, to which
assignment the Seller hereby expressly consents. Upon assignment, the Seller
agrees to perform its obligations hereunder for the benefit of the
Administrative Agent, for the benefit of the Secured Parties, under the
Revolving Credit and Security Agreement and the Administrative Agent, in such
capacity, shall be an express third party beneficiary hereof. Upon such
assignment, the Administrative Agent, for the benefit of the Secured Parties,
under the Revolving Credit and Security Agreement may enforce the provisions of
this Agreement, exercise the rights of the Purchaser and enforce the obligations
of the Seller hereunder without joinder of the Purchaser.

 

(c)       The Administrative Agent and the other Secured Parties shall be
express third-party beneficiaries of this Agreement.

 

Section 10.14.  Waiver of Setoff.

 

(a)       The Seller’s obligations under this Agreement shall not be affected by
any right of setoff, counterclaim, recoupment, defense or other right the Seller
might have against the Purchaser, the Administrative Agent, the other Secured
Parties or any assignee of such Persons, all of which rights are hereby waived
by the Seller.

 

(b)       The Purchaser shall have the right to set–off against the Seller any
amounts to which the Seller may be entitled hereunder and to apply such amounts
to any claims the Purchaser may have against the Seller from time to time under
this Agreement. Upon any such set–off, the Purchaser shall give notice of the
amount thereof and the reasons therefor to the Seller.

 



30

 

 

Section 10.15.  Headings and Exhibits. The headings herein are for purposes of
references only and shall not otherwise affect the meaning or interpretation of
any provision hereof. The schedules and exhibits attached hereto and referred to
herein shall constitute a part of this Agreement and are incorporated into this
Agreement for all purposes.

 

Section 10.16.  Subordination. After giving effect to any payment relating to
any indebtedness, obligation or claim the Seller may from time to time hold or
otherwise have against the Purchaser or any assets or properties of the
Purchaser, whether arising hereunder or otherwise existing, the Borrowing Base
at such time must exceed the Obligations owed by the Purchaser to the Secured
Parties under the Revolving Credit and Security Agreement. The Seller hereby
agrees that at any time during which the condition set forth in the preceding
sentence shall not be satisfied, the Seller shall be subordinate in right of
payment to the prior payment of any indebtedness or obligation of the Purchaser
owing to each Lender, the Administrative Agent or any other Secured Party under
the Revolving Credit and Security Agreement.

 

Section 10.17.  Confidentiality. Each of the parties hereto hereby agrees with
the confidentiality provisions set forth in Section 13.09 of the Revolving
Credit and Security Agreement.

 

 

[Remainder of page intentionally left blank]

 



31

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

CAPITALA BUSINESS LENDING, LLC, as the Purchaser       By: Capitala Finance
Corp.,   its Designated Manager       By:       Name:     Title:

 

Capitala Business Lending, LLC
c/o Capitala Finance Corp.
4201 Congress Street, Suite 360

Charlotte, NC 28209

 



 

 

 



  CAPITALA FINANCE CORP.,   as the Seller       By:       Name:     Title:

 

Capitala Finance Corp.
4201 Congress Street, Suite 360

Charlotte, NC 28209

 



 

 

 

SCHEDULE I

 

SALE PORTFOLIO LIST

 

Borrower  Fund II Principal O/S ($)   CPTA Principal O/S ($)   Total ($) 
Amerimark Holdings, Inc.   901,890.07    6,012,600.46    6,914,490.53  BLST
Operating Company, LLC   -    1,953,120.85    1,953,120.85  Burgaflex Holdings,
LLC   2,748,340.96    -    2,748,340.96  Chicken Soup for the Soul, LLC   -  
 3,000,000.00    3,000,000.00  CIS Secure Computing, Inc.   424,615.02  
 4,170,471.98    4,595,087.00  Corporate Visions, Inc.   3,884,938.97    -  
 3,884,938.97  Currency Capital, LLC   1,020,874.19    6,125,245.16  
 7,146,119.35  Eastport Holdings, LLC   3,093,750.00    8,250,000.00  
 11,343,750.00  Freedom Electronics, LLC   -    978,367.61    978,367.61 
Freedom Electronics, LLC   -    2,690,509.51    2,690,509.51  HUMC OPCO, LLC 
 -    5,000,000.00    5,000,000.00  J5 Infrastructure Partners, LLC   -  
 992,500.00    992,500.00  RAM Payment, LLC   -    2,738,119.84    2,738,119.84 
Rapid Fire Protection, Inc.   -    633,575.80    633,575.80  Three Bridge
Solutions, LLC   842,156.25    4,018,979.43    4,861,135.68  US Biotek
Laboratories, LLC   -    1,814,824.25    1,814,824.25      12,916,565.46  
 48,378,314.89    61,294,880.35 

 



 

 

 

 

EXHIBIT A

 

FORM OF LOAN ASSIGNMENT

 

LOAN ASSIGNMENT NO. ___, dated as of ______________, from Capitala Finance Corp.
(the “Seller”) to Capitala Business Lending, LLC (the “Purchaser”).

 

(A)       We refer to the Purchase and Contribution Agreement, dated as of
October 30, 2020 (such agreement as amended, modified, supplemented or restated
from time to time, the “Agreement”), by and between the Seller and the
Purchaser.

 

(B)       Defined Terms. All capitalized terms used herein shall have the
meanings ascribed to them in the Agreement or the Revolving Credit and Security
Agreement unless otherwise defined herein.

 

“Cut–Off Date” shall mean, with respect to the Loan Assets designated hereby,
_____________, _____.

 

(C)       Designation of Loan Assets. The Seller delivers herewith a computer
file containing a true and complete list of the Loan Assets Sold and assigned
hereunder, identified by account number, the related Obligor and Principal
Balance as of the Cut–Off Date. Such computer file shall be as of the date of
this Loan Assignment incorporated into and made part of this Loan Assignment and
is marked as Schedule I.

 

(D)       The Seller does hereby Sell to the Purchaser, and the Purchaser hereby
Purchases from the Seller, all right, title and interest of the Seller (whether
now owned or hereafter acquired) in the property identified in clauses (i) -
(iii) below and all accounts, cash and currency, chattel paper, tangible chattel
paper, electronic chattel paper, copyrights, copyright licenses, equipment,
fixtures, contract rights, general intangibles, instruments, certificates of
deposit, certificated securities, uncertificated securities, financial assets,
securities entitlements, commercial tort claims, deposit accounts, inventory,
investment property, letter-of-credit rights, software, supporting obligations,
accessions, and other property consisting of, arising out of, or related to any
of the following property, whether now owned or existing or hereafter created,
arising or acquired and wherever located (in each case excluding the Excluded
Amounts) (the “Sale Portfolio”):

 

(i)       the Loan Assets that are identified by the Seller as of the Cut–Off
Date, which are listed on Schedule I, together with all monies due or to become
due in payment under such Loan Assets on and after the related Cut–Off Date,
including, but not limited to, all Available Collections;

 

(ii)       the Portfolio Assets with respect to the Loan Assets referred to in
clause (i); and

 

(iii)       all income and Proceeds of the foregoing.

 



A-1

 

 

(E)       This Loan Assignment is made without recourse except as otherwise
expressly set forth in the Agreement. The Seller acknowledges and agrees that
the Purchaser is accepting this Loan Assignment in reliance on the
representations, warranties and covenants of the Seller contained in the
Agreement. The undersigned Responsible Officer of the Seller hereby certifies to
the Purchaser, the Administrative Agent, and the other Secured Parties that all
of the representations and warranties in Section 4.2 of the Agreement are true,
accurate and complete as of the Purchase Date referenced above.

 

(F)       Ratification of the Agreement. The Agreement is hereby ratified, and
all references to the “Purchase and Contribution Agreement”, to “this Agreement”
and “herein” shall be deemed to be a reference to the Agreement as supplemented
by this Loan Assignment. Except as expressly amended hereby, all the
representations, warranties, terms, covenants and conditions of the Agreement
shall remain unamended and shall continue to be, and shall remain, in full force
and effect in accordance with its terms and except as expressly provided herein
shall not constitute or be deemed to constitute a waiver of compliance with or
consent to non–compliance with any term or provision of the Agreement.

 

(G)       It is the express intent of the parties hereto that the Sale of the
Loan Assets by the Seller to the Purchaser hereunder be, and be treated for all
purposes (other than tax and accounting purposes) as, an absolute sale by the
Seller (free and clear of any Lien (other than Permitted Liens)) of such Loan
Assets. It is, further, not the intention of the parties that such Sale be
deemed a pledge of such Loan Assets by the Seller to the Purchaser to secure a
debt or other obligation of the Seller. However, in the event that,
notwithstanding the intent of the parties, such Loan Assets are held to continue
to be property of the Seller, then the parties hereto agree that: (i) the
Agreement shall also be deemed to be, and hereby is, a “security agreement”
within the meaning of Article 9 of the UCC; (ii) the transfer of the Loan Assets
provided for hereunder shall be deemed to be a grant by the Seller to the
Purchaser of, and the Seller hereby grants to the Purchaser, a first priority
security interest (subject only to Permitted Liens) in all of the Seller’s
right, title and interest in and to such Loan Assets and all amounts payable to
the holders of such Loan Assets in accordance with the terms thereof and all
proceeds of the conversion, voluntary or involuntary, of the foregoing into
cash, instruments, securities or other property, including all amounts from time
to time held or invested in the Covered Accounts, whether in the form of cash,
instruments, securities or other property, to secure the prompt and complete
payment of a loan deemed to have been made in an amount equal to the aggregate
Purchase Price of the Loan Assets together with all of the other obligations of
the Seller hereunder; (iii) the possession by the Purchaser (or the Custodian on
behalf of the Administrative Agent, for the benefit of the Secured Parties) of
such Loan Assets and such other items of property as constitute instruments,
money, negotiable documents or chattel paper shall be, subject to clause (iv),
for purposes of perfecting the security interest pursuant to the UCC; and (iv)
acknowledgements from Persons holding such property shall be deemed
acknowledgements from custodians, bailees or agents (as applicable) of the
Purchaser for the purpose of perfecting such security interest under Applicable
Law. The parties further agree in such event that any assignment of the interest
of the Purchaser pursuant to any provision hereof shall also be deemed to be an
assignment of any security interest created pursuant to the terms of the
Agreement. The Purchaser shall, to the extent consistent with the Agreement and
the other Facility Documents, take such actions as may be necessary to ensure
that, if the Agreement were deemed to create a security interest in such Loan
Assets, such security interest would be deemed to be a perfected security
interest of first priority (subject only to Permitted Liens) under Applicable
Law and will be maintained as such throughout the term of the Agreement. The
Purchaser shall have, in addition to the rights and remedies which it may have
under the Agreement, all other rights and remedies provided to a secured
creditor under the UCC and other Applicable Law, which rights and remedies shall
be cumulative.

 

(H)       THIS LOAN ASSIGNMENT NO. ____ SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS.

 

[Remainder of Page Intentionally Left Blank]

 



A-2

 

 

IN WITNESS WHEREOF, the Seller has caused this Loan Assignment to be executed by
its duly authorized officer as of the date first above written.

 

  Capitala Finance Corp.,   as the Seller         By:       Name:     Title:

 



A-3

 

 

SCHEDULE I TO EXHIBIT A

 

SEE ATTACHED

 



A-4

 

 

EXHIBIT B

 

FORM OF POWER OF ATTORNEY
Capitala Finance Corp.

 

[DATE]

 

This Power of Attorney is executed and delivered by Capitala Finance Corp., as
the Seller under the Purchase and Contribution Agreement (each as defined
below), to KeyBank National Association, as the Administrative Agent (in such
capacity, the “Attorney”), pursuant to that certain Purchase and Contribution
Agreement, dated as of October 30, 2020 (as amended, modified, supplemented or
restated from time to time, the “Purchase and Contribution Agreement”), by and
between Capitala Finance Corp., as the seller (in such capacity, the “Seller”)
and Capitala Business Lending, LLC, as the purchaser (in such capacity, the
“Purchaser”). Capitalized terms used but not defined herein shall have the
meanings provided in the Purchase and Contribution Agreement or the Revolving
Credit and Security Agreement.

 

No person to whom this Power of Attorney is presented, as authority for Attorney
to take any action or actions contemplated hereby, shall inquire into or seek
confirmation from Seller as to the authority of Attorney to take any action
described below, or as to the existence of or fulfillment of any condition to
this Power of Attorney, which is intended to grant to Attorney unconditionally
the authority to take and perform the actions contemplated herein, and Seller
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity that acts in reliance upon or acknowledges the
authority granted under this Power of Attorney. The power of attorney granted
hereby is coupled with an interest and may not be revoked or canceled by Seller
until all obligations of the Purchaser under the Facility Documents have been
indefeasibly paid in full in cash and Attorney has provided its written consent
thereto (which consent shall not be unreasonably withheld or delayed).

 

The Seller hereby irrevocably constitutes and appoints Attorney (and all
officers, employees or agents designated by Attorney), as its attorney–in–fact
to act on behalf of the Seller solely to file (i) financing statements on behalf
of the Seller, as debtor, necessary or desirable in the Purchaser’s or the
Administrative Agent’s sole discretion to perfect and to maintain the perfection
and priority of the interest of the Purchaser or the Administrative Agent, on
behalf of the Secured Parties, in the Sale Portfolio and (ii) a carbon,
photographic or other reproduction of the Purchase and Contribution Agreement or
any financing statement with respect to the Sale Portfolio as a financing
statement in such offices as the Purchaser or the Administrative Agent in their
sole discretion deem necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Purchaser or the Administrative
Agent in the Sale Portfolio. This appointment is coupled with an interest and is
irrevocable. The Seller hereby ratifies, to the extent permitted by law, all
that said attorneys shall lawfully do or cause to be done by virtue hereof.

 

[Remainder of Page Left Intentionally Blank]

 

IN WITNESS WHEREOF, this Power of Attorney is executed by the Seller, and the
Seller has caused its seal to be affixed pursuant to the authority of its
managers and/or members as of the date set forth above.

 



B-1

 

 

  Capitala Finance Corp.       By:       Name:     Title:

 



B-2

 

 

 